                                 Case 2:20-cv-00653-JCM-DJA Document 32
                                                                     31 Filed 05/29/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                            3    Nevada Bar No. 12107
                                 ANGELA M. LEE
                            4    Nevada Bar No. 14905
                                 PRINCE LAW GROUP
                            5    10801 West Charleston Blvd, Suite 560
                            6    Las Vegas, NV 89135
                                 P: (702) 534-7600
                            7    F: (702) 534-7601
                                 Email: eservice@thedplg.com
                            8    Attorneys for Plaintiff
                            9    Renee Jenkins

                            10                         UNITED STATES DISTRICT COURT
                            11                                    DISTRICT OF NEVADA
                            12

                            13    RENEE JENKINS, an Individual,
                                                                              CASE NO.: 2:20−CV−00653−JCM−DJA
                            14                       Plaintiff,

                            15    v.
                                                                               STIPULATION AND [PROPOSED
                            16                                                   ORDER] FOR EXTENSION OF
                                  PRIME WASHINGTON, LLC, d/b/a                    TIME TO FILE A REPLY IN
                            17    CORNERSTONE CROSSINGS                        SUPPORT OF PLAINTIFF RENEE
                                  APARTMENTS, a Delaware limited               JENKINS’S MOTION TO REMAND
                            18    liability company; PRIME
                                                                                         (First Request)
                            19    ADMINISTRATION, LLC, d/b/a PRIME
                                  GROUP, a Delaware limited liability
                            20    company; PAULETTA DEARINGER, an
                                  individual; ROE PROPERTY
                            21    MANAGEMENT COMPANY; ROE
                            22    PROPERTY MANAGER; DOES I-X; and
                                  ROE BUSINESS ENTITIES XI-XX,
                            23    inclusive,

                            24                         Defendants.
                            25         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff RENEE
                            26   JENKINS, through her counsel of record, Dennis M. Prince, Kevin T. Strong, and Angela
                            27   M. Lee of PRINCE LAW GROUP, and Defendants PRIME WASHINGTON, LLC, d/b/a
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                                                          1
                                  Case 2:20-cv-00653-JCM-DJA Document 32
                                                                      31 Filed 05/29/20 Page 2 of 3



                            1    CORNERSTONE CROSSINGS APARTMENTS, PRIME ADMINISTRATION, LLC,

                            2    d/b/a PRIME GROUP, and PAULETTA DEARINGER, by and through their counsel of
                            3    record, Rachel J. Holzer and Thomas McGrath of TYSON & MENDES LLP, that the
                            4    deadline for Plaintiff to file her Reply in Support of Plaintiff Renee Jenkins’s Motion to
                            5    Remand (ECF No. 23) shall be extended by seven (7) days, from May 29, 2020 to June
                            6    5, 2020. Plaintiff’s Motion to Remand was filed on May 7, 2020. This is the first
                            7    stipulation for extension of time to file Plaintiff’s Reply in Support of Plaintiff Renee
                            8    Jenkins’s Motion to Remand. This Stipulation and [Proposed Order] is submitted in
                            9    accordance with LR IA 6-1.
                            10         Good cause exists to grant the parties’ stipulation. There are complex procedural
                            11   matters that require additional time to appropriately reply to Defendant’s Opposition.
                            12   This additional time will provide the Plaintiff more time to fully and properly apprise
                            13
                                 the Court of the legal issues in this matter. There are currently no scheduled hearings
                            14
                                 in this case. A short extension to file an opposition will not unduly delay the
                            15
                                 proceedings, nor adversely affect or prejudice the parties. This request is not being
                            16
                                 made in bad faith, but to allow Plaintiff’s counsel time to properly respond to
                            17
                                 ///
                            18
                                 ///
                            19
                                 ///
                            20
                                 ///
                            21
                                 ///
                            22
                                 ///
                            23
                                 ///
                            24
                                 ///
                            25
                                 ///
                            26
                                 ///
                            27
                                 ///
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                                                             2
                                  Case 2:20-cv-00653-JCM-DJA Document 32
                                                                      31 Filed 05/29/20 Page 3 of 3



                            1    Defendants’ Opposition. Therefore, the parties respectfully request this Court to

                            2    approve the foregoing stipulation.
                            3
                                 DATED this 29th day of May, 2020.                DATED this 29th day of May, 2020
                            4
                                 PRINCE LAW GROUP                                 TYSON & MENDES, LLP
                            5

                            6    /s/ Dennis M. Prince                             /s/ Thomas McGrath
                                 DENNIS M. PRINCE                                 THOMAS McGRATH
                            7    Nevada Bar No. 5092                              Nevada Bar No. 7086
                                 KEVIN T. STRONG                                  RACHEL J. HOLZER
                            8    Nevada Bar No. 12107                             Nevada Bar No. 11604
                            9    ANGELA M. LEE                                    3960 Howard Hughes Parkway, Suite 600
                                 Nevada Bar No. 14905                             Las Vegas, Nevada 89169
                            10   10801 W. Charleston Boulevard, Suite 560         Attorneys for Defendants
                                 Las Vegas, Nevada 89135
                            11   Attorneys for Plaintiff
                            12

                            13

                            14                                              ORDER
                            15         IT IS SO ORDERED.

                            16         DATED May   29, 2020.
                                             this ____ day of ____________________, 2020.

                            17

                            18                                                    _______________________________
                                                                                  UNITED STATES DISTRICT JUDGE
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                                                              3
